MANDATE

THE STATE OF TEXAS

TO THE 218TH JUDICIAL DISTRICT COURT OF LA SALLE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 11, 2015, the cause upon appeal to
revise or reverse your judgment between

TK Hanks LP and Paloma Capital LLC, Appellant

V.

Enerfin Field Services LLC, Appellee

No. 04-14-00715-CV and Tr. Ct. No. 11-07-00120-CVL

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, the
parties’ joint motion to dismiss this appeal is GRANTED, and this appeal is
DISMISSED. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against
the parties who incurred them. See TEX. R. APP. P. 42.1(d).
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 11, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00715-CV

                              TK Hanks LP and Paloma Capital LLC

                                                     v.

                                    Enerfin Field Services LLC

      (NO. 11-07-00120-CVL IN 218TH JUDICIAL DISTRICT COURT OF LA SALLE COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          ROY BARNES
MOTION FEE                         $10.00   E-PAID          ROY BARNES
MOTION FEE                         $10.00   E-PAID          RANDA CHANCE
INDIGENT                           $25.00   E-PAID          RANDA CHANCE
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          RANDA CHANCE
FILING                            $100.00   E-PAID          RANDA CHANCE
STATEWIDE EFILING FEE              $20.00   E-PAID          RANDA CHANCE


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 11, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853